Peters, J.P., Spain, Rose and Kane, JJ., concur.
Ordered that the judgment is modified, on the law and the facts, without costs, by reversing so much thereof as awarded maintenance, child support, counsel fees and equitable distribution of the parties’ marital property; award the marital residence and the Wachovia securities account to defendant as his separate property, divide defendant’s pension and profit-sharing plans in accordance with the Majauskas formula and matter remitted to the Supreme Court for further proceedings not inconsistent with this Court’s decision; and, as so modified, affirmed.